Exhibit 10.2 David W. Heinzmann c/o Littelfuse, Inc. 8755 W. Higgins Rd., Suite 500 Chicago IL 60631 November 15, 2016 Dear David: Further to your discussion with the Board of Directors of Littelfuse, Inc. (the “Company” or “Littelfuse”), this letter will confirm your appointment to the position of Chief Executive Officer and President of the Company. Upon your acceptance of such appointment, the effective date of your appointment shall be January 1, 2017 (“Effective Date”). The terms of your employment in such position are set forth in Exhibit A to this letter agreement (the “Employment Terms”) to be entered into between you and the Company. This letter, including the Employment Terms, constitutes the sole and complete agreement between the Company and you and supersedes all other agreements, both oral and written, between the Company or any of its direct and indirect subsidiaries and you, with respect to your employment after the Effective Date by the Company or any of its direct and indirect subsidiaries or the matters contained herein. This letter and the terms and conditions hereof are to be construed, governed and interpreted in accordance with the laws of the State of Illinois, without giving effect to its conflict of law principles. Should you have any questions about this letter, please contact Ryan Stafford at 773-628-0880. Two copies of this letter are enclosed. Please sign both copies and return one to Mr. Stafford. Very Truly Yours, Littelfuse, Inc. By: /s/ Ryan Stafford Ryan Stafford Executive Vice President, Chief Legal and Human Resource Officer ACCEPTED AND AGREED: /s/ David W. Heinzmann David W. Heinzmann Dated: November 15, 2016 EXHIBIT A Employment Terms Item Description Job Title President and Chief Executive Officer Effective Date January 1, 2017 Base Salary Increase to $700,000 from current level of $525,000 Annual Incentive Target Bonus Opportunity Increase target bonus opportunity to 90% of base salary from current level of 80% of base salary RSUs Promotion Grant •
